EVANS, Circuit Judge.
Now this day come the parties by their counsel and present and file a stipulation to dismiss this appeal, which said stipulation is in the words and figures following, to wit: “It is hereby stipulated *1018by and between counsel for the respective parties to the above-entitled cause, this honorable court consenting thereto, that appellant’s appeal may be dismissed, any costs in the Court of Appeals in con-' nectión therewith to be paid by appellant.”
On consideration whereof, it is now here ordered, adjudged, and decreed by this court that this .appeal be, and the same is hereby, dismissed, with costs, pursuant to the foregoing stipulation.